Pope, Judge.
Earnest Neal appeals from his convictions for kidnapping and aggravated assault. He enumerates as error the denial of his motion for new trial on the general grounds, admission into evidence of certified copies of his prior convictions, and the failure of the trial court to charge upon the lesser included offense of simple assault.
1. The evidence shows that on August 14, 1982 Neal was an inmate at the Wayne Correctional Institute. As he returned some recreational equipment, Neal found himself alone with Correctional Officer Laverne Hutchison. In an apparent escape attempt, Neal grabbed Hutchison, cut her wrist and fingers with a hobby knife, and when she ceased resistance, bound her hands with athletic tape and forced her to remove her pants. At that time, other correctional officers appeared and Neal removed Hutchison to another office; after brief negotiations Neal released Hutchison and surrendered.
The evidence adduced at trial was sufficient to enable any rational trier of fact to find Neal guilty of kidnapping and aggravated *715assault. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Thus, the trial court did not err in overruling Neal’s motion for new trial.
Decided February 2, 1984.
Grady W. Henry, for appellant.
W. Glenn Thomas, Jr., District Attorney, Jerry W. Caldwell, Assistant District Attorney, for appellee.
2. Neal’s objection to the admission of the certified copies of his prior convictions was made and then withdrawn at trial. Therefore, we have nothing to review on this ground. See Jackson v. State, 165 Ga. App. 437 (301 SE2d 498) (1983), and citations therein.
3. Finally, Neal’s enumeration dealing with the failure of the trial court to charge on the lesser included offense of simple assault is without merit. Neal neither made an objection to the charge as given nor reserved the right to object later. See Jackson v. State, 246 Ga. 459 (271 SE2d 855) (1980). In addition, Neal made no request, written or otherwise, for such a charge. Under these circumstances, there was no error in the trial court not to so charge. See State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.